Name: Commission Directive 80/1200/EEC of 4 December 1980 setting a time limit for the processing of certain agricultural products under inward processing arrangements
 Type: Directive
 Subject Matter: tariff policy;  plant product;  fisheries;  food technology;  agricultural activity;  justice
 Date Published: 1980-12-31

 Avis juridique important|31980L1200Commission Directive 80/1200/EEC of 4 December 1980 setting a time limit for the processing of certain agricultural products under inward processing arrangements Official Journal L 369 , 31/12/1980 P. 0019 - 0020 Spanish special edition: Chapter 02 Volume 7 P. 0205 Portuguese special edition Chapter 02 Volume 7 P. 0205 COMMISSION DIRECTIVE of 4 December 1980 setting a time limit for the processing of certain agricultural products under inward processing arrangements (80/1200/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 69/73/EEC of 4 March 1969 on the harmonization of provisions laid down by law, regulation or administrative action in respect of inward processing (1), as last amended by Directive 76/119/EEC (2), and in particular Article 28 thereof, Whereas Commission Directive 69/354/EEC of 30 September 1969 setting a time limit for the processing of certain agricultural products under inward processing arrangements (3), limited the period referred to in Article 9 (b) of Directive 69/73/EEC in the case of goods subject to inward processing arrangements, which are of the same kind as the basic Community products referred to in Article 1 of Council Regulation (EEC) No 441/69 of 4 March 1969 laying down additional general rules for granting export refunds on products subject to a single price system, exported unprocessed or in the form of certain goods not covered by Annex II to the Treaty (4), as last amended by Regulation (EEC) No 269/78 (5); Whereas the restriction of the time limit referred to above reflects a concern for consistency with Article 3 (3) of Commission Regulation (EEC) No 1957/69 of 30 September 1969 on additional detailed rules for granting export refunds on products subject to a single price system (6); Whereas Regulation (EEC) No 441/69 has been replaced by Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products (7) ; whereas the latter Regulation has extended the scope of the former Regulation; Whereas Regulation (EEC) No 1957/69 has been replaced by Commission Regulation (EEC) No 798/80 of 31 March 1980, laying down general rules on the advance payment of export refunds and positive monetary compensatory amounts in respect of agricultural products (8) ; whereas, by virtue of Article 11 (1) of Regulation (EEC) No 798/80, the time limit during which the basic products may remain under customs control with a view to their being processed shall, in principle, be six months from the date of acceptance of the payment declaration; Whereas the reasons which led to the adoption of Directive 69/354/EEC continue to exist, namely the need to ensure that a balance is maintained between the use of Community basic products in the manufacture of processed products for export to third countries on the one hand and the use of third country basic products brought in under inward processing arrangements on the other ; whereas it is nevertheless appropriate to replace that Directive in order to take account of Regulations (EEC) No 565/80 and (EEC) No 798/80 referred to above; Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Customs Processing Arrangements, HAS ADOPTED THIS DIRECTIVE: Article 1 1. For the purposes of implementing Article 9 (b) of Directive 69/73/EEC, the period within which goods imported under inward processing arrangements must be dealt with in any one of the ways specified in Article 13 of that Directive is hereby fixed at a maximum of six months for agricultural products of the same kind as those referred to in Article 1 of Regulation (EEC) No 565/80, where such products are intended to be exported in the form of processed products or goods within the meaning of Article 2 (b) or (c) of that Regulation. 2. The competent authorities of the Member States may, however, extend the period for reasons arising out of the inward processing operations. (1)OJ No L 58, 8.3.1969, p. 1. (2)OJ No L 24, 30.1.1976, p. 58. (3)OJ No L 264, 22.10.1969, p. 7. (4)OJ No L 59, 10.3.1969, p. 1. (5)OJ No L 40, 10.2.1978, p. 7. (6)OJ No L 250, 4.10.1969, p. 1. (7)OJ No L 62, 7.3.1980, p. 5. (8)OJ No L 87, 1.4.1980, p. 42. Article 2 Directive 69/354/EEC is hereby repealed with effect from 1 February 1981. It shall, however, continue to apply to goods placed under inward processing arrangements before that date. Article 3 1. Member States shall bring into force the measures necessary to ensure that this Directive takes effect on 1 February 1981. They shall forthwith inform the Commission thereof. 2. The Commission shall communicate this information to the other Member States. Article 4 This Directive is addressed to the Member States. Done at Brussels, 4 December 1980 For the Commission Ã tienne DAVIGNON Member of the Commission